DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/03/2022 have been fully considered but they are not persuasive. Applicant essentially argues that the amended limitations are not disclosed by the applied reference of Best.
The Examiner respectfully disagrees. Best clearly discloses that emergencies are used to delineate the size of the area of interest by utilizing a geo-fence more suitable for the emergency (0043-0047). See rejection below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim1-5 of U.S. Patent No. 9247408. Although the claims at issue are not identical, they are not patentably distinct from each other because they are drawn towards interactive emergency information and identification.
Instant Claim 1: A computer-implemented method for interactive emergency information and identification, which method comprises: receiving a first notification concerning an emergency situation, wherein the first notification includes a first location of the emergency situation; defining a geo-fence with a first shape representing a physical area surrounding the first location of the emergency situation based on the first notification, receiving location information representing a location of a user device, the user device being associated with an individual; determining a position of the user device with respect to the geo-fence based on the location information; receiving, subsequent to the first notification, a second notification concerning the emergency situation; and redefining the geo-fence with a second shape based on the second notification.
Conflicting Claim 1: A computer-implemented method for interactive emergency information and identification, the method comprising: receiving, by a processor, a notification concerning an emergency situation, wherein the notification includes a location of the emergency situation; defining, by the processor, a geo-fence surrounding the location of the emergency situation, wherein the geo-fence includes a plurality of proximity zones representing physical areas of varying distances from the location of the emergency situation; receiving, by the processor, location information representing locations of a plurality of user devices, the user devices being respectively associated with individuals; determining, by the processor, positions of at least two user devices in the plurality of user devices within the geo-fence based on the location information, wherein the determining includes determining in which proximity zone the at least two user devices are located; informing, by the processor, at least two individuals about the emergency situation via user interfaces of the at least two user devices associated with the at least two individuals; providing, by the processor via the respective user interfaces of the at least two user devices associated with the at least two individuals, a functionality allowing the at least two individuals to provide respective current safety statuses of the at least two individuals; receiving, by the processor, the current safety statuses of the at least two individuals from the at least two user devices associated with the at least two individuals; and displaying, by the processor, the current safety statuses of the at least two individuals on a single screen of an administrator interface, wherein the displaying includes graphically differentiating the at least two individuals based on the respective current safety statuses of the at least two individuals.
Instant claim 1 corresponds to conflicting claim 1.
Instant claim 2 corresponds to conflicting claim 2.
Instant claim 3 corresponds to conflicting claim 3.
Instant claim 4 corresponds to conflicting claim 4.
Instant claim 8 corresponds to conflicting claim 5.

Claims 5-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9247408 in view of Elghazzawi.
Claim 5, Conflicting claim 1 may not explicitly disclose wherein the first shape is a first circle with a first radius centered on the first location of the emergency situation.
Elghazzawi discloses wherein the first shape is a first circle with a first radius centered on the first location of the emergency situation (0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Best to include adjusting radius of circles as taught by Elghazzawi so as to allow visual distinction of responders and victims and give estimate of time until assistance (0083).

Claim 6, Conflicting claim 1 may not explicitly disclose wherein the second shape is a second circle with a second radius different than the first radius.
Elghazzawi discloses wherein the second shape is a second circle with a second radius different than the first radius (0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Best to include adjusting radius of circles as taught by Elghazzawi so as to allow visual distinction of responders and victims and give estimate of time until assistance (0083).

Claim 7, Conflicting claim 1 may not explicitly disclose wherein the second shape is a second circle centered on a second location of the emergency situation different than the first location.
Elghazzawi discloses wherein the second shape is a second circle centered on a second location of the emergency situation different than the first location (0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Best to include adjusting radius of circles as taught by Elghazzawi so as to allow visual distinction of responders and victims and give estimate of time until assistance (0083).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20120200411 herein Best.
Claim 1, Best discloses a computer-implemented method for interactive emergency information and identification, which method comprises: 
receiving a first notification concerning an emergency situation, wherein the first notification includes a first location of the emergency situation (Fig. 4: 405, Fig. 2: 101); 
defining a geo-fence with a first shape representing a physical area surrounding the first location of the emergency situation and impacted by the emergency situation, the geo-fence based on the first notification (0043-0047, area of interest, Fig. 3: 335; delineating the area of interest based on a geo-fence with regards to an emergency), 
receiving location information representing a location of a user device, the user device being associated with an individual (0042, location of each mobile device); 
determining a position of the user device with respect to the geo-fence based on the location information (0042, location of each mobile device within the area of interest); 
receiving, subsequent to the first notification, a second notification concerning the emergency situation; and redefining the geo-fence with a second shape based on the second notification (0051, location of a mobile in a smaller geo-fence).

Claim 2, Best discloses the method of claim 1, wherein the second notification is generated based on information received from the user device (0051).

Claim 3, Best discloses the method of claim 1, wherein the second notification is generated based on information received from an external source including one or more of a first responder, a law enforcement agency, and a news outlet (0016).

Claim 4, Best discloses the method of claim 1, wherein the second notification comprises a second location of the emergency situation different than the first location (Fig. 3: 335 and 355).

Claim 8, Best discloses the method of claim 1, further comprising receiving, subsequent to the second notification, updated location information representing the location of the user device in the second shape of the redefined geo-fence (0050-0053).

Claim 21, Best discloses the method of claim 1. Best discloses displaying a graphical map comprising the first location of the emergency situation and the geo-fence to a user (Fig. 3: 335, 355, 302, 303).

Claim 22, Best discloses the method of claim 21. Best discloses wherein the graphical map further comprises the first and second shapes (Fig. 3: 335, 355, 302, 303).

Claim 23, Best discloses the method of claim 21. Best discloses wherein the graphical map further comprises the position of the user device with respect to the geo-fence (Fig. 3: 335, 355, 302, 303).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Best in view of herein US 20140002241 A1 Elghazzawi.
Claim 5, Best discloses the method of claim 1. Best discloses radius. 
Best may not explicitly disclose wherein the first shape is a first circle with a first radius centered on the first location of the emergency situation.
Elghazzawi discloses wherein the first shape is a first circle with a first radius centered on the first location of the emergency situation (0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Best to include adjusting radius of circles as taught by Elghazzawi so as to allow visual distinction of responders and victims and give estimate of time until assistance (0083).

Claim 6, Best in view of Elghazzawi discloses the method of claim 5. Best discloses radius. 
Best may not explicitly disclose wherein the second shape is a second circle with a second radius different than the first radius.
Elghazzawi discloses wherein the second shape is a second circle with a second radius different than the first radius (0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Best to include adjusting radius of circles as taught by Elghazzawi so as to allow visual distinction of responders and victims and give estimate of time until assistance (0083).

Claim 7, Best in view of Elghazzawi discloses the method of claim 5. Best discloses radius. 
Best may not explicitly disclose wherein the second shape is a second circle centered on a second location of the emergency situation different than the first location.
Elghazzawi discloses wherein the second shape is a second circle centered on a second location of the emergency situation different than the first location (0083). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Best to include adjusting radius of circles as taught by Elghazzawi so as to allow visual distinction of responders and victims and give estimate of time until assistance (0083).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190261144 A9 - A computer-implemented method includes receiving a notification from a first communication device. The notification indicates an armed intruder within a first stationary geofence. The method further includes determining whether one or more of a first plurality of communication devices are within a second stationary geofence different than the first stationary geofence, and in response to the notification, providing an emergency alert to the communication device(s) determined to be within the second stationary geofence. 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mehmood B. Khan/           Primary Examiner, Art Unit 2468